DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 26, 2019.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0317519 A1 to Chen (herein after “Chen publication") in view of WO 2017157913 A1 to Reich (herein after "Reich publication").
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference(s) are in normal typeface.
As to claim 1,
the Chen publication discloses a system comprising: 
one or more processors (see ¶33); and 
one or more computer-readable media storing instructions executable by the one or more processors (see ¶33), wherein the instructions, when executed, cause the system to perform operations comprising: 
receiving first sensor data of an environment at a first time (see ¶20 – ¶21 and ¶23 – ¶24); 
determining, at a second time and based at least in part on the first sensor data, a first location of an object in the environment (see ¶23); 
receiving second sensor data (see ¶20 – ¶21 and ¶23 – ¶24 and ¶36, where “[p]erception module 302 can also detect objects based on other sensors data provided by other sensors such as a radar and/or LIDAR”); 
determining, based at least in part on the second sensor data, a predicted location of the object (see ¶35 – ¶37); 
determining, based at least in part on a predetermined acceleration associated with the object (see ¶36 and ¶38), a safety distance (see Abstract, ¶17 – ¶18 and ¶55 – ¶57); and 
controlling an autonomous vehicle based at least in part on the safety distance and the predicted location of the object (see ¶55 – ¶57).
The Chen publication, however, fails to disclose
determining, as a latency, a difference between the first time and the second time; and determining, based at least in part on the latency, a safety distance.
The Reich publication, on the other hand, discloses that “[i]t is particularly expedient if information is used which describes latency times in the evaluation of sensor data of at least one sensor of the sensor device.” (See ¶14.)  In addition, the Reich publication discloses that it is particularly preferred that sensor information describe a safe distance to objects in the vicinity of the motor vehicle.  Such sensor information would be used to describe what distance is to be maintained around the vehicle, so that the objects can be detected in good time before a collision.  The safety distance can be determined, for example, from the aforementioned latencies taking into account a speed of the motor vehicle. (See ¶15.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Chen publication to determine, as a latency, a difference between the first time and the second time, and determine, based at least in part on the latency, a safety distance, as suggested by the Reich publication, in order to facilitate control of an autonomously operated motor vehicle.

As to claim 2,
the Chen publication discloses “a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.” (See ¶44.)(Emphasis added.)  Applicant should note that identifying, evaluating, and avoiding the predetermined acceleration based at least in part on an object type associated with the object, wherein applying the safety distance is further based on the predetermined acceleration being in a direction of a current trajectory the autonomous vehicle, and wherein controlling the autonomous vehicle comprises altering the current trajectory to an updated trajectory based at least in part on the predetermined acceleration being in the direction of the current trajectory the autonomous vehicle.

As to claims 3 and 18,
the Chen publication, as modified by the Reich publication (see ¶14 – ¶15), is considered to disclose the latency being based at least in part on an average of previously determined latencies, the average being determined based at least in part on the latency.

As to claim 4,
the Chen publication discloses “a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.” (See ¶44.)(Emphasis added.)  Applicant should note that identifying, evaluating, and avoiding or otherwise negotiating potential obstacles in the environment of the autonomous vehicle is akin to taking into consideration the predetermined acceleration associated with the obstacle.  The Chen publication also discloses that, “the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc.  The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc.” (See ¶44.)   Thus, the Chen publication, as modified by the Reich publication (see ¶14 – ¶15), is considered to disclose applying the safety distance being further based on a direction of the predetermined acceleration relative to a current trajectory the autonomous vehicle, and wherein controlling the autonomous vehicle comprises altering the current trajectory to an updated trajectory based at least in part on the direction of the predetermined acceleration relative to the current trajectory the autonomous vehicle. 
claim 5,
the Chen publication, as modified by the Reich publication who discloses that “[i]t is particularly expedient if information is used which describes latency times in the evaluation of sensor data of at least one sensor of the sensor device” (see ¶14 – ¶15)(Emphasis added), is considered to disclose the latency being based on a number of additional objects detected in the environment.

As to claim 6,
the Chen publication discloses method comprising: 
receiving first sensor data of an environment at a first time (see ¶20 – ¶21 and ¶23 – ¶24); 
determining, at a second time and based at least in part on the first sensor data, a characteristic of an object in the environment comprising one or more of a location or a velocity of the object (see ¶23); 
receiving second sensor data (see ¶20 – ¶21 and ¶23 – ¶24 and ¶36); 
determining, based at least in part on the second sensor data, a second characteristic of the object (see ¶35 – ¶37, where “prediction module 303 predicts what the object will behave under the circumstances”); 
determining, based at least in part on an object type (see ¶49), a safety distance associated with the object (see Abstract, ¶17 – ¶18 and ¶55 – ¶57); and 
controlling a vehicle based at least in part on the safety distance applied and the second characteristic (see ¶55 – ¶57).
The Chen publication, however, fails to disclose
determining a latency associated with an interval between the first time and the second time; and determining, based at least in part on the latency, a safety distance associated with the object.
The Reich publication, on the other hand, discloses that “[i]t is particularly expedient if information is used which describes latency times in the evaluation of sensor data of at least one sensor of the sensor device.” (See ¶14.)  In addition, the Reich publication discloses that it is particularly preferred that sensor information describe a safe distance to objects in the vicinity of the motor vehicle.  Such sensor information would be used to describe what distance is to be maintained around the vehicle, so that the objects can be detected in good time before a collision.  The safety distance can be determined, for example, from the aforementioned latencies taking into account a speed of the motor vehicle. (See ¶15.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Chen publication to determine a latency associated with an interval between the first time and the second time, and determine, based at least in part on the latency, a safety distance associated with the object, as suggested by the Reich publication, in order to facilitate control of an autonomously operated motor vehicle.

As to claim 7,
the Chen publication discloses “a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.” (See determining, based at least in part on the object type, a predetermined acceleration associated with the object, wherein controlling the vehicle is based at least in part on the predetermined acceleration.

As to claim 8,
the Chen publication takes into consideration the object comprising a pedestrian.  See ¶36, where the Chen publication discloses that “[p]erception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle. The objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.”  (Emphasis added.) 
the predetermined acceleration comprising a uniform acceleration in multiple directions.

As to claim 9,
the Chen publication discloses “a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.” (See ¶44.)(Emphasis added.)  Applicant should note that identifying, evaluating, and avoiding or otherwise negotiating potential obstacles in the environment of the autonomous vehicle is akin to taking into consideration the predetermined acceleration associated with the obstacle.  The Chen publication also discloses that, “the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc.  The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc.” (See ¶44.)   Thus, the Chen the predetermined acceleration being in a direction of a current trajectory the vehicle, and wherein controlling the vehicle comprises altering the current trajectory to an updated trajectory based at least in part on the predetermined acceleration being in the direction of the current trajectory the vehicle. 

As to claim 10,
see ¶36, where the Chen publication discloses that “[p]erception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle. The objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.”  (Emphasis added.)   A pedestrian can be a bicyclist.  As such, the Chen publication is considered to disclose the object comprising a bicyclist and wherein the predetermined acceleration is in a direction along a current trajectory of the bicyclist.

As to claims 11 and 17,
the Chen publication discloses “a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.” (See ¶44.)(Emphasis added.)  Applicant should note that identifying, evaluating, and avoiding or otherwise negotiating potential obstacles in the environment of the autonomous applying the safety distance being further based on a direction of the predetermined acceleration relative to a current trajectory the vehicle, and wherein controlling the vehicle comprises altering the current trajectory to an updated trajectory based at least in part on the direction of the predetermined acceleration relative to the current trajectory the vehicle.

As to claims 12 and 19,
the Chen publication, as modified by the Reich publication (see ¶13 – ¶15)(Emphasis added), is considered to disclose the latency being a first latency and the current trajectory is based at least in part on a first passing distance around the location of the object, the method further comprising: determining a second latency associated with an interval between a fourth time and the first time, the first time being after the fourth time and used to determine the current trajectory; and determining that the first latency is greater than the second latency, wherein the updated trajectory is further based on the first latency being greater than the second latency and causes the vehicle to alter the first passing distance to a second passing distance, the second passing distance being greater than the first passing distance.

As to claim 13,
the Chen publication, as modified by the Reich publication (see ¶13 – ¶15)(Emphasis added), is considered to disclose determining the latency based at least in part on determining an average of multiple previous latencies.

As to claims 14 and 20,
the Chen publication, as modified by the Reich publication (see ¶13 – ¶15)(Emphasis added), is considered to disclose determining a number of objects in the environment, wherein the latency is based at least in part on the number of objects in the environment.

As to claim 15,
the Chen publication, as modified by the Reich publication (see ¶13 – ¶15)(Emphasis added), is considered to disclose generating a trajectory for the vehicle based at least in part on the safety distance, wherein controlling the vehicle is based at least in part on the trajectory, and wherein determining the latency is based at least in part on a first predicted latency to generate the trajectory or a second predicted latency to control the vehicle to execute the trajectory.
 claim 16,
claim 16 is directed to one or more computer-readable media but requires the same scope of limitation as claim 6.  Therefore, claim 16 is rejected for the same reason(s) as claim 6, as discussed herein above.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666